Case 1:14-cr-20159-BB Document 154 Entered on FLSD Docket 04/14/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 14-cr-20159-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 EDWIDGE JUNIOR DARBOUZE,

       Defendant.
 ______________________________/

                ORDER ON MOTION FOR APPOINTMENT OF COUNSEL

        THIS CAUSE is before the Court upon the Defendant’s Motion for Appointment of

 Counsel, ECF No. [153] (“Motion”). On March 15, 2019, Defendant filed a Motion for

 Compassionate Release and/or Reduction of Sentence, ECF No. [148], in which he requests

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). On March 29, 2021, the

 Government file a response, ECF No. [149].

        In the Motion, Defendant seeks the appointment of counsel, arguing that further argument

 “will be necessary to show the Merits of his claims,” and that his time to access the legal library

 is limited. However, it is well settled that 18 U.S.C. § 3006A(c) does not provide a statutory right

 to counsel for a § 3582(c) motion, nor is there a constitutional right to counsel for this type of

 proceeding. United States v. Cain, 827 F. App’x 915, 921 (11th Cir. 2020) (concluding that the

 right to counsel does not extend to proceedings under 18 U.S.C. § 3582(c)(1) (citing United States

 v. Webb, 565 F.3d 789, 794-95 (11th Cir. 2009))); Pennsylvania v. Finley, 481 U.S. 551, 555

 (1987) (“[T]he right to appointed counsel extends to the first appeal as of right, and no further.”).

 As such, “the decision to appoint an attorney is left to the discretion of the district court.” Webb,
Case 1:14-cr-20159-BB Document 154 Entered on FLSD Docket 04/14/2021 Page 2 of 2

                                                                     Case No. 14-cr-20159-BLOOM


 565 F.3d at 795. The Court may appoint counsel if the interests of justice so require. See 18 U.S.C.

 § 3006A(a)(2); Cain, 827 F. App’x at 921-22. In this case, there is no indication that the

 Constitution, statutory authority, or the interests of justice support the appointment of counsel.

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [153], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 13, 2021.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record

 Edwidge Junior Darbouze, pro se
 02228-104
 McRae Correctional Institution
 Inmate Mail/Parcels
 Post Office Drawer 55030
 McRae Helena, GA 31055




                                                  2
